Cite as 2017 Ark. App. 335

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-16-734


CHRISTOPHER EDDIE LEE BREWER                      Opinion Delivered   May 24, 2017
                    APPELLANT
                                                  APPEAL FROM THE ARKANSAS
                                                  COUNTY CIRCUIT COURT,
                                                  NORTHERN DISTRICT
V.                                                [NO. 01CR-15-131]

                                                  HONORABLE DAVID G. HENRY,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Christopher Brewer was convicted following a bench trial in the Arkansas

County Circuit Court of one count of commercial burglary, one count of theft of property,

one count of possession of drug paraphernalia with intent to manufacture methamphetamine,

five counts of theft by receiving, and one count of possession of firearms by certain persons.

He was sentenced to an aggregate thirty-five years in the Arkansas Department of Correction.

His sole argument on appeal is that the circuit court erroneously deprived him of his right to

counsel of his choosing. For the reasons set forth below, we disagree and affirm.

       After the criminal information had been filed in this case, the circuit court entered an

order on October 6, 2015, appointing public defender Dennis Molock to represent Brewer.

Trial was then scheduled for December 17, 2015. A week before the trial date, Molock filed
                                Cite as 2017 Ark. App. 335

a motion for continuance in which he asserted that he had developed a conflict with the case

and intended to assign the matter to another public defender. As a consequence, Molock

asked that the matter be removed from the December 17 trial docket and set for a jury trial

at a later date. The court approved the motion, and the case was assigned to public defender

Tim Blair. On March 10, 2016, Brewer appeared in court with Blair and asked to waive a

jury trial. The court granted the request and reset the case for a bench trial on May 3, 2016.

       On the morning that the case was set for trial, the following exchange occurred

between Brewer’s attorney and the court:

       COURT:        [I]s the defense ready, Mr. Blair?

       BLAIR:        Judge, we’re ready to go forward. Mr. Brewer has for—asked me to ask
                     the court—he’s asking for time to hire a private attorney. He tells me
                     he’s had an opportunity to either—he’s come into some money at this
                     point and would like to do that.

       COURT:        That request will be denied. This case has been set now for—well, it
                     was set for March 10th for jury trial and the defendant waived jury trial,
                     and the case is now set to be tried this morning as a bench trial. The
                     case has been set for almost two months now, and I’m going to deny
                     any request for any further delay.

Blair then advised the court that Brewer wished to “undo” his waiver of his jury-trial right

and proceed to trial with a jury. The circuit court likewise denied that request, stating as

follows:

       Mr.—Mr. Brewer, based on your motions that have been made today—one to retain
       private counsel, and one to withdrawal [sic] your waiver of jury trial—I believe that
       by your actions you are gaming the system and I’m not going to allow that. To grant
       your motion today would be—would be to cause an inconvenience to the court, to
       the witnesses who have been subpoenaed, and to the administration of justice. Your
       motion is denied.


                                              2
                                  Cite as 2017 Ark. App. 335

The case proceeded to trial, and the circuit court convicted Brewer of the offenses set forth

above.

         Brewer argues on appeal that the circuit court’s ruling violated his Sixth Amendment

right to counsel of his choice. Brewer’s right to counsel of choice is constitutionally

guaranteed, but the right to counsel of one’s choosing is not absolute. A defendant may not

use his or her right to counsel to frustrate the inherent power of the court to command an

orderly, efficient, and effective administration of justice. Thomas v. State, 2014 Ark. App. 492,

at 7, 441 S.W.3d 918, 923 (citing Bullock v. State, 353 Ark. 577, 111 S.W.3d 380 (2003)).

         Here, Brewer had been appointed counsel, and there is nothing in the record to

indicate that he questioned the competency of his counsel. Instead, on the day of his bench

trial, he requested a change of counsel. When this occurred, it became the duty of the trial

court to look at the particular circumstances of his request by analyzing certain factors. Factors

to be considered by a circuit court in determining whether to grant a continuance for the

purpose of obtaining new counsel include whether there was adequate opportunity for the

defendant to employ counsel; whether other continuances have been requested and granted;

the length of the requested delay; whether the requested delay is for legitimate reasons;

whether the motion for a continuance was timely filed; whether the defendant contributed

to the circumstances giving rise to the request for a continuance; whether the reason for the

discharge of existing counsel was solely for the purpose of obtaining a continuance; and

whether the request was consistent with the fair, efficient, and effective administration of

justice. Haskins v. State, 2013 Ark. App. 613.


                                                 3
                                  Cite as 2017 Ark. App. 335

       Brewer argues on appeal that the circuit court failed to consider and weigh the

pertinent factors. We disagree. It is apparent from the colloquy set out above that the circuit

court considered Brewer’s last-minute request to hire a new attorney and weighed it, along

with his last-minute request to undo his jury-trial waiver, against the practical demands of the

court’s docket. The court expressly considered Brewer’s motivation for seeking the

continuance, finding it obvious that, by making these day-of-trial demands, he was “gaming

the system.” Brewer did not provide the court with any compelling reasons to counteract the

court’s determination that Brewer was seeking a delay for the sake of delay. Here, the only

reason asserted for the change of counsel was that Brewer “had come into some money.” He

did not identify any other attorney whom he wanted to represent him. He was not diligent

in seeking new counsel, only asking for the delay on the morning of trial. Moreover, as noted

above, Brewer had already obtained at least two prior continuances. The circuit court

balanced these factors against the “fair, efficient, and effective administration of justice,” see

Thorne v. State, 265 Ark. 556, 561, 601 S.W.2d 886, 889 (1980), and concluded that the

continuance was not warranted.

       The circuit court retains broad discretion to grant or deny a continuance for purposes

of obtaining new counsel. Liggins v. State, 2015 Ark. App. 321, at 5, 463 S.W.3d 331, 335.

As the Supreme Court has noted, trial courts “necessarily require a great deal of latitude in

scheduling trials. Not the least of their problems is that of assembling the witnesses, lawyers,

and jurors at the same place at the same time, and this burden counsels against continuances

except for compelling reasons.” Morris v. Slappy, 461 U.S. 1, 11–12 (1983). Even when Sixth


                                                4
                                   Cite as 2017 Ark. App. 335

Amendment rights are at stake, a court can legitimately balance the right to counsel of choice

against the demands of its calendar and make scheduling and other decisions that effectively

exclude chosen counsel. Liggins, 2015 Ark. App. 321, at 5–6, 463 S.W.3d at 335. The key,

however, is whether the court has indeed balanced those interests or instead has acted

arbitrarily. Id. at 6, 463 S.W.3d at 335.

          In this case, we cannot say that the circuit court acted improvidently, thoughtlessly,

or without due consideration. Hopkins v. State, 2017 Ark. App. 273 (defining abuse-of-

discretion standard); Owens v. State, 2017 Ark. App. 109, ___ S.W.3d ___. We therefore

affirm.

          Affirmed.

          VIRDEN and MURPHY, JJ., agree.
          Mylissa M. Blankenship, for appellant.
       Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for
appellee.




                                                   5